FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MARYLON MARIE BOYD,                     
individually and as Executor of
the Estate of Cammerin Boyd,
deceased; ISABEL GONZALEZ, a
minor, by and through her
Guardian Ad Litem, Isela
                                              No. 07-16993
Gonzalez; KANANI BOYD, a minor,
by and through her Guardian Ad
Litem, Kamilah Boyd,
                                               D.C. No.
                                            CV-04-05459-MMC
               Plaintiffs-Appellants,           OPINION
                 v.
CITY AND COUNTY OF SAN
FRANCISCO; HEATHER J. FONG;
JAMES O’MALLEY; TIMOTHY PAINE,
              Defendants-Appellees.
                                        
       Appeal from the United States District Court
          for the Northern District of California
       Maxine M. Chesney, District Judge, Presiding

                    Argued and Submitted
          July 14, 2009—San Francisco, California

                    Filed August 7, 2009

     Before: Barry G. Silverman, Richard R. Clifton and
             Milan D. Smith, Jr., Circuit Judges.

           Opinion by Judge Milan D. Smith, Jr.




                            10611
          BOYD v. CITY AND COUNTY OF SAN FRANCISCO      10615


                         COUNSEL

Jay B. Shapiro, Forman & Associates, San Rafael, California,
for the plaintiffs-appellants.

Dennis J. Herrera, Joanne Hoeper, Blake P. Loebs, Scott D.
Wiener (argued), and Erin Bernstein, San Francisco City
Attorney’s Office, San Francisco, California, for the
defendants-appellees.


                         OPINION

MILAN D. SMITH, JR., Circuit Judge:

   Plaintiffs-Appellants Marylon Marie Boyd, Isabel Gon-
zales, and Kanani Boyd (the Boyd Family), who are the
mother and daughters of Cammerin Boyd (Cammerin), appeal
the district court’s judgment in favor of Defendants-
Appellees, the City and County of San Francisco and police
officers James O’Malley and Timothy Paine (collectively, San
Francisco). The Boyd Family alleges that the district court’s
erroneous admission of irrelevant and prejudicial evidence
tainted the jury’s verdict such that reversal is warranted. We
have jurisdiction under 28 U.S.C. § 1291, and we affirm.
10616     BOYD v. CITY AND COUNTY OF SAN FRANCISCO
      FACTUAL AND PROCEDURAL BACKGROUND

   Cammerin was shot and killed by Officer Paine of the San
Francisco Police Department on May 5, 2004. Earlier that
evening, Cammerin had attempted two separate kidnappings
within minutes of each other. He first assaulted Tiffany Wil-
liams and then Tatanika Hogan at gunpoint, instructing each
woman to get into his car. Both women resisted and fled.
After escaping from Cammerin, Hogan promptly contacted a
police officer, who reported the incident over the radio and
began to pursue the sports utility vehicle (SUV) Cammerin
was driving,1 resulting in a high-speed chase through a San
Francisco neighborhood. During the chase, Cammerin leaned
out the window of the SUV and fired twice at the pursuing
officers. Officer Paine, who joined the pursuit, fired back at
Cammerin’s SUV as it drove past, hitting the front hood.

   Cammerin finally stopped his vehicle on Larch Way in San
Francisco and was quickly surrounded by San Francisco
police officers, who approached the vehicle with their guns
drawn. The police ordered Cammerin out of the vehicle and,
when he emerged, commanded him to put his hands up and
get down on the ground. Witnesses testified that Cammerin
put his hands up but did not get on the ground; instead, he
walked towards the officers and then back to the SUV. When
Officer Paine perceived that Cammerin did not comply fully
with the commands, but instead reached back into the vehicle,
Officer Paine fired three times, striking Cammerin twice and
fatally wounding him.

   About two weeks prior to Cammerin’s death, Oakland
police performed an investigative stop on Cammerin’s vehicle
and searched its interior. During that search, they discovered
rap lyrics along with a newspaper article regarding the murder
of an Oakland police officer. The rap lyrics, which Cammerin
  1
    The vehicle had been rented by Cammerin’s mother, Marylon Boyd,
after the Oakland police impounded her Mercedes.
           BOYD v. CITY AND COUNTY OF SAN FRANCISCO             10617
acknowledged were his, advocated prostitution and the mur-
der of police officers.

   On May 2, three days before the shooting, Oakland police
had arrested Cammerin for recklessly driving Marylon Boyd’s
new Mercedes through the city streets. The officers had
ordered Cammerin out of the car and commanded him to
show his hands and get down on the ground, all of which he
did without assistance, despite the fact that he had two pros-
thetic legs. Cammerin’s lower legs were amputated following
a car crash in 1993, in which Cammerin ran into a light pole
after attempting to evade a California highway patrol officer
by speeding off the freeway with his lights extinguished. Dur-
ing the May 2 arrest, Cammerin struggled with the officers
during handcuffing, repeatedly screaming at them to “kill
me,” and calling them “filthy white racists.”

   The Boyd Family sued San Francisco for Cammerin’s
death, claiming excessive use of force.2 In its defense, San
Francisco presented the expert testimony of Dr. Emily Keram,
a forensic psychiatrist. Dr. Keram testified that her analysis of
the circumstances surrounding Cammerin’s death led her to
conclude that he had been attempting to commit “suicide by
cop,” and had purposefully drawn police fire to accomplish
this result. The Boyd Family objected to the admission of Dr.
Keram’s expert testimony, and to other evidence regarding
Cammerin’s past. Following a six-week trial and three hours
of deliberation, a jury ruled in favor of the defendants. The
Boyd Family appeals the resultant judgment to this court on
the basis that the district court abused its discretion in allow-
ing the admission of improper evidence at trial.
  2
   Additional police officers were dismissed as defendants and the Boyd
Family’s claim under the Americans with Disabilities Act of 1990, 42
U.S.C. §§ 12101 et seq., was withdrawn prior to trial.
10618       BOYD v. CITY AND COUNTY OF SAN FRANCISCO
                    STANDARD OF REVIEW

   We review a district court’s decision to admit evidence
under an abuse of discretion standard. See Kumho Tire Co. v.
Carmichael, 526 U.S. 137, 152 (1999); United States v. Cur-
tin, 489 F.3d 935, 943 (9th Cir. 2007) (en banc).3 We do not
reverse the district court’s decisions under an abuse of discre-
tion standard unless we are “convinced firmly that the
reviewed decision lies beyond the pale of reasonable justifica-
tion under the circumstances.” Harman v. Apfel, 211 F.3d
1172, 1175 (9th Cir. 2000). A party seeking reversal for evi-
dentiary error must show that the error was prejudicial, and
that the verdict was “more probably than not” affected as a
result. McEuin v. Crown Equip. Corp., 328 F.3d 1028, 1032
(9th Cir. 2003) (internal quotation marks omitted).

                            DISCUSSION

   The Boyd Family challenges the admission of the following
evidence: (1) testimony of the 1993 high-speed chase precipi-
tating the loss of Cammerin’s legs; (2) testimony of Cam-
merin’s criminal history, including the kidnapping attempts
and the likely term of incarceration he would have faced had
he survived; (3) testimony regarding Cammerin’s Oakland
arrest, including his statements to police; (4) evidence that
Cammerin had drugs in his system at the time he was shot; (5)
evidence of prior lawsuits filed by Cammerin or by his mother
on his behalf against law enforcement agencies; (6) evidence
of the rap music lyrics and newspaper clipping found in Cam-
merin’s car; and (7) Dr. Keram’s expert testimony regarding
the suicide by cop theory. In challenging this evidence, the
Boyd Family cites relevancy and prejudice concerns under
  3
    Although the Boyd Family appears to concede this standard in its
briefs, at oral argument its counsel attempted to persuade us that we
should review the district court’s decision to admit expert testimony on the
suicide by cop theory de novo. Because the Boyd Family failed to raise
this claim in the briefs, we do not address it in this opinion.
          BOYD v. CITY AND COUNTY OF SAN FRANCISCO       10619
Federal Rules of Evidence 401, 402, 403, 404, 702 and 703.
The Boyd Family also asserts that admission of the evidence
more likely than not affected the jury verdict by creating con-
fusion as to the issues, and by prejudicing the jury against
Cammerin.

  I.   Relevance — Federal Rules of Evidence 401 and 402

   Only relevant evidence, defined as “evidence having any
tendency to make the existence of any fact that is of conse-
quence to the determination of the action more probable or
less probable than it would be without the evidence,” is
admissible in federal court. Fed. R. Evid. 401, 402. Evidence
may be relevant even if it is redundant or cumulative, or if it
relates to undisputed facts. Old Chief v. United States, 519
U.S. 172, 179 (1997).

   The Boyd Family challenges the relevancy of most of the
evidence listed above, as Officer Paine did not know of its
existence prior to shooting Cammerin, and the only issue in
front of the jury was whether Officer Paine’s actions were
reasonable based on his perspective at the time. See Graham
v. Connor, 490 U.S. 386, 396 (1989) (“The ‘reasonableness’
of a particular use of force must be judged from the perspec-
tive of a reasonable officer on the scene, rather than with the
20/20 vision of hindsight.”); see also Palmquist v. Selvik, 111
F.3d 1332, 1341 (7th Cir. 1997) (upholding the magistrate
judge’s evidentiary ruling to exclude evidence that the victim
of a police shooting wanted to be killed by the police, on the
ground that the evidence was not relevant to the objective rea-
sonableness test, as the events immediately prior to the use of
force were undisputed).

   [1] The Boyd Family alleged, and presented evidence at
trial, that Cammerin had been attempting to surrender, and
had been leaning against the car for assistance in lowering
himself to the ground when police shot him. Officer Paine tes-
tified that he fired after Cammerin ignored police commands
10620     BOYD v. CITY AND COUNTY OF SAN FRANCISCO
to surrender and instead sat down on the dashboard of the
SUV and reached both hands inside, as if to grab something.
In a case such as this, where what the officer perceived just
prior to the use of force is in dispute, evidence that may sup-
port one version of events over another is relevant and admis-
sible. See Graham, 490 U.S. at 399 n.12 (indicating that a
factfinder may consider outside evidence “in assessing the
credibility of an officer’s account of the circumstances that
prompted the use of force”); Billington v. Smith, 292 F.3d
1177, 1180-82, 1184-85 (9th Cir. 2002) (noting witness
reports and the decedent’s blood alcohol content in analyzing
reasonableness in an excessive force case).

   [2] Under the relevancy analysis prescribed by the Federal
Rules, all of the challenged evidence was properly admitted,
since it had a tendency to make a fact of consequence more
or less probable. Fed. R. Evid. 401. The Boyd Family claimed
that Cammerin hesitated in obeying police commands to get
down only because of his lack of mobility due to his prosthe-
ses. This fact is made less probable by evidence that three
days prior, Cammerin had exhibited a facile ability to get
down on the ground without assistance, when he was arrested
in Oakland after a similar high-speed pursuit. On the other
hand, police assertions that Cammerin was acting erratically,
taunting police and goading them to shoot him instead of fol-
lowing police commands, is made more probable by Cam-
merin’s earlier statements to Oakland police, as well as
evidence that he was on drugs at the time.

   [3] Cammerin’s alleged resistance to the police is also
made more probable by evidence, in the form of expert testi-
mony, that his actions were consistent with an attempt to
commit suicide by cop. Cammerin’s alleged actions, in the
context of the suicide by cop theory, are made more probable
by evidence that he had previously brought lawsuits against
the police department, and was therefore fully aware of the
possibility that his family could receive substantial damages
from such a suit if a police officer killed him. Evidence that
          BOYD v. CITY AND COUNTY OF SAN FRANCISCO         10621
Cammerin wrote rap lyrics praising the murder of police offi-
cers also makes actions consistent with suicide by cop more
probable, as the professional literature indicates that individu-
als who attempt suicide by cop often harbor a deep hatred and
resentment towards police officers. Additionally, the circum-
stances of the 1993 car crash, a traumatic and life-changing
event in Cammerin’s life that could be tied to police action,
made it more probable that Cammerin resolved to place liabil-
ity for his death on the police. Finally, Cammerin’s criminal
history, particularly the two kidnapping attempts that pro-
voked the high-speed chase and the potential sentence that he
faced if prosecuted for those actions, made it more probable
that Cammerin was trying to provoke a police shootout, rather
than trying to surrender.

  II.   Expert Testimony — Federal Rule of Evidence 702

   In disputing the relevance of the challenged evidence, the
Boyd Family target Dr. Keram’s expert testimony in particu-
lar. They assert that the district court failed in its role as a
gatekeeper of the evidence by allowing Dr. Keram’s testi-
mony regarding suicide by cop.

   [4] The Federal Rules of Evidence allow expert testimony
that will assist a trier of fact in understanding the evidence or
in determining a fact in issue, so long as “(1) the testimony
is based upon sufficient facts or data, (2) the testimony is the
product of reliable principles and methods, and (3) the witness
has applied the principles and methods reliably to the facts of
the case.” Fed. R. Evid. 702. It is the trial judge’s responsibil-
ity to ensure “that an expert’s testimony both rests on a reli-
able foundation and is relevant to the task at hand.” Daubert
v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). In
making this determination, the judge must make “a prelimi-
nary assessment of whether the reasoning or methodology
underlying the testimony is scientifically valid and . . .
whether that reasoning or methodology properly can be
applied to the facts in issue.” Id. at 592-93.
10622       BOYD v. CITY AND COUNTY OF SAN FRANCISCO
   Although “[m]any factors will bear on the inquiry,” some
of the considerations considered relevant by the Supreme
Court to such an assessment include: (a) whether the theory
or technique can and has been tested; (b) whether the theory
or technique has been subjected to peer review and publica-
tion; (c) the known or potential rate of error for the technique;
and (d) the theory or technique’s general degree of acceptance
in the relevant scientific community. Id. at 593-94.4

   After a lengthy hearing outside the presence of the jury in
which both parties had the opportunity to examine Dr. Keram,
the district court admitted her testimony. The trial judge, not-
ing that she “started out rather skeptical of this whole sub-
ject[, a]nd in particular, its application to this case,” ultimately
concluded that Dr. Keram was “a principled witness” with
highly trained expertise, who did not appear “to be favoring
one side or the other.”

   [5] The district court then examined Dr. Keram’s testimony
using each of the four Daubert factors. The court noted that
while the suicide by cop theory could not be tested “in the
sense of running a scientific experiment[,] . . . there have been
a number of studies conducted” supporting the validity of the
theory. Those studies analyzed the methods used in the field
of psychiatric forensics for attempting to reconstruct an indi-
vidual’s state of mind after the fact, based on evidence of his
actions and his surrounding circumstances. Dr. Keram testi-
fied that the studies performed under this method were
extremely strict in their requirements, to guard against the
registering of false positives. Dr. Keram was careful to tie her
conclusions in this case to the literature on suicide by cop,
  4
    The Supreme Court has taken care to explain that “a trial court may
consider one or more of the more specific factors that Daubert mentioned
when doing so will help determine that testimony’s reliability. But, as the
Court stated in Daubert, the test of reliability is ‘flexible,’ and Daubert‘s
list of specific factors neither necessarily nor exclusively applies to all
experts or in every case.” Kumho Tire Co., 526 U.S. at 141.
            BOYD v. CITY AND COUNTY OF SAN FRANCISCO                 10623
noting recognized factors or connections supporting her opin-
ion. Dr. Keram testified to knowing of approximately ten
peer-reviewed articles and four non-peer-reviewed publica-
tions on the subject.5 Regarding the rate of error for the the-
ory, the court noted Dr. Keram’s testimony that the selection
criteria used in the relevant studies erred heavily on the side
of exclusion, designating situations as an example of suicide
by cop only if they met a very high bar. Finally, the court
noted that the theory appeared to be generally accepted in the
relevant professional community, with a high number of pub-
lications written in support of the theory and no contrary arti-
cles or studies. Based on these factors, the court concluded
that the testimony satisfied Daubert‘s requirements for admis-
sion.

   The Boyd Family seeks to challenge the district court’s
conclusion by attacking the validity of the theory, but pro-
vides no scientific opinions challenging or refuting it. Indeed,
they present no evidence, outside of their own assertions, that
the theory is unreliable, nor do they dispute the existence of
multiple peer-reviewed articles in support of the theory. They
criticize the methodology used to test for possible suicide by
cop, but present no alternative, more reliable methods, nor
their own expert to rebut Dr. Keram’s conclusions. Finally,
they challenge Dr. Keram’s conclusions by asserting essen-
tially that, had they been the experts, they would have reached
a different conclusion based upon the evidence.6
  5
     We acknowledge that both the Fifth and Seventh Circuits have also
made reference to the suicide by cop theory. See, e.g., Hainze v. Richards,
207 F.3d 795, 797 n.1 (5th Cir. 2000); Plakas v. Drinksi, 19 F.3d 1143,
1146 (7th Cir. 1994).
   6
     The Boyd Family also challenges Dr. Keram’s testimony for “assum-
ing as true” the testimony of San Francisco’s witnesses rather than relying
only on undisputed facts, asserting that “Dr. Keram failed to either
account for [ ] contrary evidence in her theory or admit that she could not,
as she would have if she had adopted a scientifically valid approach rather
than cherry-picking the evidence that supported her theory.” This assertion
10624       BOYD v. CITY AND COUNTY OF SAN FRANCISCO
   [6] Daubert makes clear that the role of the courts in
reviewing proposed expert testimony is to analyze expert tes-
timony in the context of its field to determine if it is accept-
able science. “It is to make certain that an expert, whether
basing testimony upon professional studies or personal expe-
rience, employs in the courtroom the same level of intellectual
rigor that characterizes the practice of an expert in the rele-
vant field.” Kumho Tire Co., 526 U.S. at 152. In this case, the
district court was satisfied that Dr. Keram’s testimony regard-
ing suicide by cop “pass[ed] muster.” Based on our review,
we agree, and conclude that the district court did not abuse its
discretion in admitting Dr. Keram’s testimony.

  III.    Prior Bad Acts — Federal Rule of Evidence 404(b)

   [7] Evidence of crimes, wrongs, or prior bad acts is inad-
missible “to prove the character of a person in order to show
action in conformity therewith.” Fed. R. Evid. 404(b). How-
ever, evidence of earlier behavior is admissible for other pur-
poses “such as proof of motive, opportunity, intent,
preparation, plan, knowledge, identity, or absence of mistake
or accident . . . .” Id. As we have indicated in prior cases, Rule
404(b) is a “rule of inclusion . . . [; u]nless the evidence of
other crimes tends only to prove propensity, it is admissible.”

misstates the record. During the Daubert hearing, on cross-examination,
Dr. Keram specifically acknowledged that her analysis involved analyzing
facts that more or less would support the theory. In reviewing those facts,
she indicated that she ultimately honed in on those that “provide[d] the
best explanation for the evidence as it stands. There may be things that
contradict what you end up thinking is the best explanation . . . . But what
you’re trying to do is create the most consistent diagnosis or scenario or
explanation. And recognizing, absolutely, that there will be factors or evi-
dence or symptoms or whatever, that — that may either not support or —
you know, be neutral, or directly contradict your opinion.”
   On further questioning by the court, Dr. Keram also indicated that, as
she noted in her report, she drew conclusions based on certain assump-
tions, being careful to designate when she relied on disputed evidence.
          BOYD v. CITY AND COUNTY OF SAN FRANCISCO         10625
United States v. Jackson, 84 F.3d 1154, 1159 (9th Cir. 1996)
(internal quotation marks omitted). The intent behind the rule
is not to “flatly prohibit the introduction of such evidence,”
but to limit the purpose for which it may be introduced. Hud-
dleston v. United States, 485 U.S. 681, 687 (1988).

   The Boyd Family challenges the district court’s admission
of Cammerin’s prior bad acts tending to support the suicide
by cop theory using the argument that the evidence was inad-
missible under Federal Rule of Evidence 404(b). The Boyd
Family points out that this evidence served to convince the
jury that Cammerin acted in a suicidal fashion at the time he
was shot because it shows he had suicidal tendencies. This
connection, they argue, is precisely what Rule 404(b) was
intended to prevent.

   [8] This argument fails because the admission of evidence
in support of the suicide by cop theory falls within the large
exception for otherwise inadmissible character evidence
carved out in Rule 404(b). To the extent that being shot by the
police was Cammerin’s plan, intent, or motive, the evidence
supporting the theory of suicide by cop is admissible. There-
fore, the district court did not abuse its discretion by admitting
this evidence under Rule 404(b). See Curtin, 489 F.3d at 944
(noting that once it has been established that the evidence at
issue serves an admissible purpose, such as establishing
motive or intent, the only conditions justifying the exclusion
of the evidence are those set forth in Rule 403).

  IV.   Prejudice — Federal Rules of Evidence 403 and
        703

   [9] Otherwise relevant and admissible evidence may still be
excluded “if its probative value is substantially outweighed by
the danger of unfair prejudice, confusion of the issues, or mis-
leading the jury, or by considerations of undue delay, waste
of time, or needless presentation of cumulative evidence.”
Fed. R. Evid. 403. In addition, “[t]he facts or data in the par-
10626      BOYD v. CITY AND COUNTY OF SAN FRANCISCO
ticular case upon which an expert bases an opinion or infer-
ence . . . that are otherwise inadmissible shall not be disclosed
to the jury by the proponent of the opinion or inference unless
the court determines that their probative value in assisting the
jury to evaluate the expert’s opinion substantially outweighs
their prejudicial effect.” Fed. R. Evid. 703.

   The Boyd Family asserts that the evidence described above,
including that given in support of the suicide by cop theory,
warranted exclusion because its probative value was substan-
tially outweighed by the danger of unfair prejudice, confusion
of the issues, and misleading the jury. See United States v.
Yazzie, 59 F.3d 807, 811 (9th Cir. 1995) (“Evidence is
unfairly prejudicial if it ‘makes a conviction more likely
because it provokes an emotional response in the jury or oth-
erwise tends to affect adversely the jury’s attitude toward the
defendant wholly apart from its judgment as to his guilt or
innocence of the crime charged.‘”) (quoting United States v.
Johnson, 820 F.2d 1065, 1069 (9th Cir. 1987)). The district
court weighed each piece of evidence in considering the par-
ties’ motions in limine and admitted the evidence on the basis
that its probative value outweighed any potentially prejudicial
effect. Under an abuse of discretion review, we determine that
all the evidence, with the exception of the rap music lyrics
unrelated to police, was properly admitted.

  A.    Evidentiary Error

   The decision to admit potentially prejudicial evidence
under Rule 403 is “ ‘committed to the sound discretion of the
trial court.’ ” United States v. Blitz, 151 F.3d 1002, 1008 (9th
Cir. 1998) (quoting United States v. McDonald, 576 F.2d
1350, 1356 (9th Cir. 1978)). Proof that evidence was prejudi-
cial to one party is insufficient to establish that the prejudice
was unfair, or that the trial court abused its discretion in
weighing that prejudice against the evidence’s probative
value. Id. at 1009. “ ‘As long as it appears from the record as
a whole that the trial judge adequately weighed the probative
          BOYD v. CITY AND COUNTY OF SAN FRANCISCO         10627
value and prejudicial effect of proffered evidence before its
admission, we conclude that the demands of Rule 403 have
been met.’ ” United States v. Verduzco, 373 F.3d 1022, 1029
n.2 (9th Cir. 2004) (quoting United States v. Sangrey, 586
F.2d 1312, 1315 (9th Cir. 1978)); see also Harman, 211 F.3d
at 1175 (“Normally, the decision of a trial court is reversed
under the abuse of discretion standard only when the appellate
court is convinced firmly that the reviewed decision lies
beyond the pale of reasonable justification under the circum-
stances.”).

   The district court admitted a large portion of the challenged
evidence in conjunction with its decision to allow expert testi-
mony regarding the suicide by cop theory. The court accepted
Dr. Keram’s testimony that the 1993 high-speed chase was
highly probative of Cammerin’s intent, as suicides and
attempted suicides occur more frequently around significant
anniversaries, and as Cammerin was shot around the eleven-
year anniversary of the car crash that resulted in the loss of
his legs. The court also found the circumstances surrounding
the accident to be particularly probative, since they made it
more likely that Cammerin blamed the police for his loss and
would seek retribution from them by exposing them to liabil-
ity, while at the same time accomplishing his own suicide.

   The court further ruled that evidence of Cammerin’s arrest
in Oakland three days before was highly probative, as it repre-
sented a “practice run,” which Dr. Keram testified is a telltale
sign frequently observed in cases of suicide by cop. In addi-
tion, the prior lawsuits filed by Cammerin or by others on his
behalf were probative to establish that Cammerin was familiar
with assertions of police liability and with the possibility that
his family could receive substantial damages were they able
to establish police liability for his death.

   The district court also admitted Cammerin’s criminal his-
tory as more probative than prejudicial, concluding that the
sentence he was facing were he convicted of the kidnappings
10628     BOYD v. CITY AND COUNTY OF SAN FRANCISCO
was relevant to his willingness to commit suicide, particularly
in light of testimony that he had experienced particular diffi-
culties while serving an earlier prison sentence. Evidence of
Cammerin’s past incarceration was also held relevant to the
issue of damages. The Boyd Family’s claims for damages
were rebutted in part by testimony that, particularly with
regards to his daughters, Cammerin had spent a large portion
of their lives behind bars. However, the district court
excluded evidence that would explain why Cammerin had
been imprisoned in the past, finding that evidence more preju-
dicial than probative.

   The district court ruled that evidence that Cammerin was
on drugs at the time of the shooting was highly probative of
his conduct, particularly in light of his alleged erratic behavior
on Larch Way.

  Finally, the court admitted the rap lyrics found in Cam-
merin’s car as highly probative of Cammerin’s animosity
towards police officers, thereby outweighing the potential
prejudice of the offensive language.

   [10] With the exception of part of its ruling on the rap lyr-
ics, we conclude that none of the district court’s rulings con-
cerning the admission of evidence under Rules 403 and 703
constituted an abuse of discretion. The court provided reason-
able justification for each ruling, sufficient to meet the highly
deferential standard of review for evidentiary rulings. See
Harman, 211 F.3d at 1175. The record reflects that the court
conscientiously weighed the probative value against the preju-
dicial effect for each piece of evidence, which is a showing
sufficient for affirmance. Verduzco, 373 F.3d at 1029 n.2.

   [11] However, with regards to the rap lyrics, the district
court provided no justification nor explanation for its admis-
sion of certain portions of the lyrics. Although the district
court admitted the lyrics on the ground that they demonstrated
an animosity towards the police, the court neglected to
            BOYD v. CITY AND COUNTY OF SAN FRANCISCO                10629
exclude the portions of the lyrics that had nothing at all to do
with police officers, but instead referenced and advocated pros-
titution.7 Failure to exclude these lyrics was error, as they had
no probative value regarding Cammerin’s alleged activities on
Larch Way, and were unfairly prejudicial in light of their
offensive nature.

  B.    Prejudice

   [12] As we have determined that the district court erred by
admitting a portion of the rap lyrics, we must consider
whether that error affected the outcome of the trial. “To
reverse on the basis of an evidentiary ruling, this Court must
conclude both that the district court abused its discretion and
that the error was prejudicial.” McEuin, 328 F.3d at 1032.
When error is established, we must presume prejudice “ ‘un-
less it is more probable than not that the error did not materi-
ally affect the verdict.’ ” Obrey v. Johnson, 400 F.3d 691, 701
(9th Cir. 2005) (quoting United States v. Morales, 108 F.3d
1031, 1040 (9th Cir. 1997) (en banc)). Based on our review
of the record and of the evidence, we conclude that the Boyd
Family was not prejudiced by the admission of the rap lyrics,
because it is more probable than not that the jury would have
found for the defendants even without their admission.

   [13] The overall strength of San Francisco’s case, aside
from the erroneously admitted rap lyrics, supports our conclu-
sion that the jury’s verdict was not tainted. The testimony
supporting the Boyd Family’s version of Cammerin’s actions
prior to the shooting was suspect for a variety of reasons, not
least of which was the lack of reliable witnesses. The wit-
nesses who did testify on behalf of the Boyd Family generally
had a demonstrated history of animosity towards the San
Francisco Police Department, and, in some instances, a long
  7
    The rap lyrics were presented in part as follows: “Bitches are to be
pimped in this world for money . . . . And when these bitch ass pigs trying
to f**k up your pimping, split the cop’s wig and keep moving always.”
10630     BOYD v. CITY AND COUNTY OF SAN FRANCISCO
rap sheet with multiple arrests and convictions. In addition,
their testimony was often contradictory and, at the very least,
inconsistent. Evidence of Cammerin’s prior actions, particu-
larly his encounter with Oakland police days earlier, in which
he was able to obey police commands without assistance, ren-
ders the Boyd Family’s assertions that Cammerin was
attempting to surrender highly suspect. Cammerin’s behavior
just prior to the shooting, including two kidnapping attempts,
engaging in a high-speed chase, and firing at the police, also
supports San Francisco’s version of the facts, including the
conclusion that Officer Paine acted reasonably when he fired
on Cammerin. The fact that the jury took only three hours to
conclude that San Francisco was not liable for Cammerin’s
death also lends support to our ruling.

   [14] In the absence of prejudice, the district court’s failure
to exclude those portions of the rap lyrics that were more prej-
udicial than probative constitutes harmless error, and does not
warrant reversal of the jury’s verdict.

  AFFIRMED.